Title: From Thomas Jefferson to George Hammond, 7 August 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia, 7th. August 1793.

A constant expectation of carrying into full effect the declaration of the President, against permitting the armament of vessels within the Ports of the united States, to cruize on nations with which they are at Peace, has hitherto prevented my giving you a final answer on the subject of such vessels and their prizes. Measures to this effect are still taking, and particularly for excluding from all further asylum in our ports, the vessels so armed, and for the restoration of the Prizes the Lovely Lass, the Prince William Henry and the Jane of Dublin taken by them: and I am authorized in the mean time to assure you, that should the measures for restoration fail in their affect, the President considers it as  incumbent on the United States to make compensation for the vessels. I have the honor to be, with great respect Sir, Your most obedient and most humble Servant

Th: Jefferson

